 1   Melissa Newel (CABN #148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94704
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     COMMIE MARINA BRITT
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   MARCELO ILLARMO (MABN #670079)
     Social Security Administration
10
     160 Spear Street, Suite 800
11   San Francisco, CA 94105
     (415) 977-8944
12   Marcelo.Illarmo@ssa.gov

13   Attorneys for Defendant
14

15
                                    UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA
17

18
      COMMIE MARINA BRITT,                        No. 1:19-cv-01660 (EPG)
19
                       Plaintiff,
20
             v.                                   STIPULATION AND ORDER FOR
21                                                AWARD AND PAYMENT OF
      ANDREW SAUL,                                ATTORNEYS FEES PURSUANT TO THE
22    COMMISSIONER OF                             EQUAL ACCESS TO JUSTICE ACT (28
      SOCIAL SECURITY,                            U.S.C. §2412(d))
23
                       Defendant.
24

25                                                 (ECF No. 13)

26
27

28


                         STIPULATION AND ORDER FOR AWARD AND PAYMENT
                               OF ATTORNEYS FEES PURSUANT TO EAJA
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Commie Marina Britt (Plaintiff) be awarded

 3   attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the amount

 4   of five hundred and two dollars and eighty-six cents ($502.86). This represents compensation for

 5   legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in

 6   accordance with 28 U.S.C. §2412 (d).

 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and expenses in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                          Respectfully submitted,
 4
     Dated: March 9, 2020                                 NEWEL LAW
 5

 6
                                                  By:     Melissa Newel
 7                                                        Melissa Newel
                                                          Attorney for Plaintiff
 8                                                        COMMIE MARINA BRITT
 9

10   Dated: March 9, 2020                                 MCGREGOR W. SCOTT
                                                          United States Attorney
11                                                        DEBORAH LEE STACHEL
                                                          Regional Chief Counsel, Region IX
12                                                        Social Security Administration
13
                                                  By:     Marcelo Illarmo*
14                                                        MARCELO ILLARMO
                                                          (*Authorized by email dated 03/09/2020
15                                                        Special Assistant U.S. Attorney
                                                          Attorneys for Defendant
16

17

18

19

20
21

22

23

24

25

26
27

28


                          STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                OF ATTORNEYS FEES PURSUANT TO EAJA
 1                                                ORDER
 2          IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. §2412, fees in the amount of five
 3
     hundred and two dollars and eighty-six cents ($502.86) are awarded to Plaintiff subject to the
 4
     terms of the parties’ stipulation (ECF No. 13).
 5

 6

 7   IT IS SO ORDERED.

 8
        Dated:     March 10, 2020                           /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                           STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                 OF ATTORNEYS FEES PURSUANT TO EAJA
